        Case 1:20-cv-03179-AJN Document 46-1 Filed 12/07/20 Page 1 of 11




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JOHN (“JACK”) YANG,

                       Plaintiff,
                                                          Case No. 1:20-cv-03179
-against-
                                                          STIPULATION OF
THE BANK OF NEW YORK MELLON                               CONFIDENTIALITY AND
CORPORATION, ALCENTRA NY, LLC,                            PROTECTIVE ORDER
and ALCENTRA LIMITED,

                       Defendants.



        WHEREAS Plaintiff John (“Jack”) Yang and Defendants The Bank of New York Mellon

Corporation, Alcentra NY, LLC, and Alcentra Limited (collectively, “Defendants,” and together

with Plaintiff, the “Parties”) in the above-captioned action request that this Court issue a

protective order pursuant to Federal Rule of Civil Procedure 26(c) to protect the confidentiality

of non-public and competitively sensitive information that they may need to disclose in

connection with discovery in this action;

        WHEREAS the Parties have conferred in good faith and have agreed upon the terms of

this Stipulation;

        WHEREAS, this Court finds good cause exists for issuance of an appropriately tailored

confidentiality order governing the pretrial phase of this action,

        IT IS HEREBY ORDERED that any person subject to this Stipulation—including

without limitation the Parties to this action (including their respective corporate parents,

successors, and assigns), their representatives, agents, experts and consultants, all third parties




                                                  1
        Case 1:20-cv-03179-AJN Document 46-1 Filed 12/07/20 Page 2 of 11




providing discovery in this action, and all other interested persons with actual or constructive

notice of this Stipulation—will adhere to the following terms, upon pain of contempt:

               1.      The Parties to this litigation and any third-party shall have the right to

designate as “Confidential” any information, document, or thing, or portion of any document or

thing: (a) that contains trade secrets, competitively sensitive technical, marketing, financial,

sales, or other confidential business information, or (b) that contains private or confidential

personal information, or (c) that contains information received in confidence from third parties,

or (d) which the producing party otherwise believes in good faith to be entitled to protection

under Rule 26(c)(1)(G) of the Federal Rules of Civil Procedure. Any Party to this litigation or

any third party covered by this Stipulation, who produces or discloses any Confidential material,

including without limitation any information, document, thing, interrogatory answer, admission,

pleading, or testimony, shall mark the same with the foregoing or similar legend:

“CONFIDENTIAL” or “CONFIDENTIAL –SUBJECT TO CONFIDENTIALITY AND

PROTECTIVE ORDER” (hereinafter “Confidential”).

               2.      Any Party to this litigation and any third-party shall have the right to

designate as “Attorneys’ Eyes Only” and subject to this Stipulation any information, document,

or thing, or portion of any document or thing that contains highly sensitive business or personal

information, the disclosure of which is highly likely to cause significant harm to an individual or

to the business or competitive position of the designating party. Any Party to this litigation or

any third party who is covered by this Stipulation, who produces or discloses any Attorneys’

Eyes Only material, including without limitation any information, document, thing, interrogatory

answer, admission, pleading, or testimony, shall mark the same with the foregoing or similar




                                                 2
        Case 1:20-cv-03179-AJN Document 46-1 Filed 12/07/20 Page 3 of 11




legend: “ATTORNEYS’ EYES ONLY” or “ATTORNEYS’ EYES ONLY – SUBJECT TO

CONFIDENTIALITY AND PROTECTIVE ORDER” (hereinafter, “Attorneys’ Eyes Only”).

               3.     If a Party prints a document produced to it in native form, then the Party

must notate the appropriate designation (i.e. “Confidential” or “Attorneys’ Eyes Only”) on the

document.

               4.     All Confidential material shall be used by the receiving party solely for

purposes of the prosecution or defense of this action, shall not be used by the receiving party for

any business, commercial, competitive, personal or other purpose, and shall not be disclosed by

the receiving party to anyone other than those set forth in Paragraph 5, unless and until the

restrictions herein are removed either by written agreement of counsel for the parties, or by

Order of the Court.

               5.     Confidential material and the contents of Confidential material may be

disclosed only to the following individuals under the following conditions:

               (a)    The Parties to this action;

               (b)    The attorneys of record for the parties in this matter, namely Quinn

                      Emanuel Urquhart & Sullivan LLP, and Ritz Clark & Ben-Asher, LLP

                      attorneys for Plaintiff, and Morgan Lewis & Bockius LLP, attorneys for

                      Defendants; and any other attorney in their respective firms working on

                      this matter.

               (c)    Any litigation assistant, paralegal, stenographic, secretarial or clerical

                      personnel in their respective law firms, assisting the above-named counsel

                      in this action;




                                                    3
        Case 1:20-cv-03179-AJN Document 46-1 Filed 12/07/20 Page 4 of 11




               (d)     This Court, including any appellate court, its support personnel, and court

                       reporters;

               (e)     Outside experts or consultants retained by counsel for purposes of this

                       action, provided they have signed a non-disclosure agreement in the form

                       attached hereto as Exhibit A;

               (f)     Outside vendors or service providers (such as copy-service providers and

                       document-management consultants) that counsel hire and assign to this

                       matter;

               (g)     Case evaluators, facilitators and/or mediators as assigned by the court or

                       mutually agreed upon by the parties;

               (h)     Any person from whom testimony is taken or to be taken at a deposition

                       who (i) is noticed or subpoenaed for deposition by one party, can be

                       shown Confidential material by the other party, or (2) was identified in the

                       parties’ Initial Disclosures;

               (i)     As to any document, its author, its addressee, and any other person

                       indicated on the face of the document as having received a copy; and

               (j)     Any other person agreed to in writing by the parties.

               6.      Except for the individuals described in Paragraph 5(a) through (g), no

other person permitted access under this Stipulation shall be granted such access to Confidential

material until that person has read this Stipulation and shall have agreed in writing to be bound

by the terms and conditions set forth herein and signed a non-disclosure agreement in the form

attached hereto as Exhibit A, except where further disclosure of the Confidential Discovery

Material is required by law or by order of a court of competent jurisdiction.



                                                  4
        Case 1:20-cv-03179-AJN Document 46-1 Filed 12/07/20 Page 5 of 11




               7.      With respect to any depositions that involve a disclosure of Confidential

material of a party to this action, such party shall have until thirty (30) days after receipt of the

deposition transcript within which to inform all other parties that portions of the transcript are to

be designated Confidential, which period may be extended by agreement of the parties. No such

deposition transcript shall be disclosed to any individual other than the individuals described in

Paragraph 5(b), (c), (d), (e), and (f) above and the deponent during these thirty (30) days, and no

individual attending such a deposition shall disclose the contents of the deposition to any

individual other than those described in Paragraph 5(b), (c), (d), (e), and (f) above during said

thirty (30) days. Upon being informed that certain portions of a deposition are to be designated

as Confidential, all parties shall immediately cause each copy of the transcript in its custody or

control to be appropriately marked and limit disclosure of that transcript in accordance with

Paragraphs 2 and 5.

               8.      Material produced and marked as Attorneys’ Eyes Only may be disclosed

only to the individuals described in paragraphs 5(c), 5(e), 5(f) and 5(i), and to such other persons

as counsel for the producing party agrees in advance or as Ordered by the Court.

               9.      If counsel for a party receiving documents or information designated as

Confidential or Attorneys’ Eyes Only hereunder objects to such designation of any or all of such

items, Counsel for the objecting party shall serve on the designating party or third party a written

objection to such designation, which shall describe with particularity the documents or

information in question and shall state the grounds for objection. Counsel for the designating

party or third party shall respond in writing to such objection within fourteen (14) days, and shall

state with particularity the grounds for asserting that the document or information is Confidential

or Attorneys’ Eyes Only. If no timely written response is made to the objection, the challenged



                                                 5
        Case 1:20-cv-03179-AJN Document 46-1 Filed 12/07/20 Page 6 of 11




designation will be deemed void. If the designating party or nonparty makes a timely response

to such objection asserting the propriety of the designation, counsel shall then confer in good

faith in an effort to resolve the dispute. If a dispute as to a Confidential or Attorneys’ Eyes Only

designation of a document or item of information cannot be resolved by agreement, counsel for

all affected Parties will address their dispute to this Court in accordance with paragraph 2(C) of

this Court’s Individual Practices.

               10.     If the need arises during trial or at any Hearing before the Court for any

party to disclose Confidential or Attorneys’ Eyes Only information, it may do so only after

giving notice to the producing party and as directed by the Court.

               11.     To the extent consistent with applicable law, the inadvertent or

unintentional disclosure of Confidential material that should have been designated as such,

regardless of whether the information, document or thing was so designated at the time of

disclosure, shall not be deemed a waiver in whole or in part of a party’s claim of confidentiality,

either as to the specific information, document or thing disclosed or as to any other material or

information concerning the same or related subject matter. Such inadvertent or unintentional

disclosure may be rectified by notifying in writing counsel for all parties to whom the material

was disclosed that the material should have been designated Confidential within a reasonable

time after disclosure. Such notice shall constitute a designation of the information, document or

thing as Confidential under this Stipulation.

               12.     When the inadvertent or mistaken disclosure of any information,

document or thing protected by privilege or work-product immunity is discovered by the

producing party and brought to the attention of the receiving party, the receiving party’s

treatment of such material shall be in accordance with Federal Rule of Civil Procedure



                                                 6
        Case 1:20-cv-03179-AJN Document 46-1 Filed 12/07/20 Page 7 of 11




26(b)(5)(B). Such inadvertent or mistaken disclosure of such information, document or thing

shall not by itself constitute a waiver by the producing party of any claims of privilege or work-

product immunity. However, nothing herein restricts the right of the receiving party to challenge

the producing party’s claim of privilege or work product immunity if appropriate within a

reasonable time after receiving notice of the inadvertent or mistaken disclosure.

               13.     No information that is in the public domain or which is already known by

the receiving party through proper means or which is or becomes available to a party from a

source other than the party asserting confidentiality, rightfully in possession of such information

on a non-confidential basis, shall be deemed or considered to be Confidential material under this

Stipulation.

               14.     Nothing in this Stipulation will prevent any party to this litigation or third-

party from producing any Confidential material in its possession in response to a lawful

subpoena or other compulsory process, or if required to produce by law or by any government

agency having jurisdiction, provided that such Party gives written notice to the producing party

as soon as reasonably possible, and if permitted by the time allowed under the request, at least

ten (10) days before any such disclosure. Upon receiving such notice, the producing party will

bear the burden to oppose compliance with the subpoena, other compulsory process, or other

legal notice if the producing party deems it appropriate to do so.

               15.     Each person who has access to Confidential material must take all due

precautions to prevent the unauthorized or inadvertent disclosure of such material.

               16.     Within sixty (60) days of the final disposition of this action—including all

appeals—all recipients of Confidential material must either return it—including all copies

thereof—to the party that so designated the material, or, upon permission of the originating



                                                  7
        Case 1:20-cv-03179-AJN Document 46-1 Filed 12/07/20 Page 8 of 11




source, destroy such material—including all copies thereof. In either event, by the 60-day

deadline, the recipient must certify its return or destruction by submitting a written certification

to the designating party that affirms that it has not retained any copies, abstracts, compilations,

summaries, or other forms of reproducing or capturing any of the Confidential material.

Notwithstanding this provision, counsel for the parties in this action may retain an archival copy

of all pleadings, motion papers, transcripts, expert reports, legal memoranda, correspondence, or

attorney work product, even if such materials contain Confidential material. Any such archival

copies that contain or constitute Confidential material remain subject to this Stipulation.

               17.     Nothing contained in this Stipulation will be construed as: (a) a waiver by

a party or person of its right to object to any discovery request; (b) a waiver of any privilege or

protection; or (c) a ruling regarding the admissibility at trial of any document, testimony, or other

evidence.

               18.     Nothing in this Stipulation alters the parties’ obligations to comply with

this Court’s Individual Practices regarding requests for redaction or sealing.

               19.     This Stipulation will survive the termination of the litigation and will

continue to be binding upon all persons to whom Confidential material is produced or disclosed.

               20.     This Court will retain jurisdiction over all persons subject to this

Stipulation to the extent necessary to enforce any obligations arising hereunder or to impose

sanctions for any contempt thereof.




                                                 8
        Case 1:20-cv-03179-AJN Document 46-1 Filed 12/07/20 Page 9 of 11




Stipulated and agreed this 7th day of       /s/ Manisha M. Sheth
December, 2020 by and between:              Peter E. Calamari
                                            Manisha M. Sheth
                                            Kimberly E. Carson
                                            Quinn Emanuel Urquhart & Sullivan, LLP
                                            51 Madison Avenue, 22nd Floor
                                            New York, NY 10010
                                            (212) 849-7000
                                            petercalamari@quinnemanuel.com
                                            manishasheth@quinnemanuel.com
                                            kimberlycarson@quinnemanuel.com



                                            /s/ Jonathan Ben-Asher
                                            Jonathan Ben-Asher
                                            Ritz Clark & Ben-Asher LLP
                                            One Liberty Plaza
                                            165 Broadway, 23rd Floor
                                            New York, NY 10006

                                            Attorneys for Plaintiff John (“Jack”) Yang

                                            /s/ W. John Lee
                                            Michael L. Banks
                                            W. John Lee
                                            Shannon L.C. Ammon
                                            Morgan, Lewis & Bockius LLP
                                            1701 Market Street
                                            Philadelphia, PA 19103
                                            215-963-5000
                                            michaelbanks@morganlewis.com
                                            w.john.lee@morganlewis.com
                                            shannon.ammon@morganlewis.com

                                            Attorneys for Defendants The Bank of New
                                                York Mellon Corporation, Alcentra NY,
                                                LLC, and Alcentra Limited


                                             SO ORDERED:


                                             _______________________________
                                             THE HON. ALISON J. NATHAN
                                                   U.S.D.J.


                                        9
          Case 1:20-cv-03179-AJN Document 46-1 Filed 12/07/20 Page 10 of 11




                                          EXHIBIT A

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

JOHN (“JACK”) YANG,

                      Plaintiff,
                                                          Case No. 1:20-cv-03179
-against-
                                                            AGREEMENT TO BE BOUND BY
THE BANK OF NEW YORK MELLON                                   CONFIDENTIALITY AND
CORPORATION, ALCENTRA NY, LLC,                                 PROTECTIVE ORDER
and ALCENTRA LIMITED,

                      Defendants.


          I,                                         , being duly sworn, state that:

          1.   My address is                                                                      .

          2.   My present employer is                                            and the address of my

present employment is                                                        .

          3.   My present occupation or job description is                                        .

          4.   I have carefully read and understood the provisions of the Confidentiality and

Protective Order in this case signed by the Court, and I will comply with all provisions of the

Confidentiality and Protective Order.

          5.   I will hold in confidence and not disclose to anyone not qualified under the

Confidentiality and Protective Order any Confidential Material or any words, summaries,

abstracts, or indices of Confidential Information disclosed to me.

          6.   I will limit use of Confidential Material disclosed to me solely for purpose of this

action.




                                                10
         Case 1:20-cv-03179-AJN Document 46-1 Filed 12/07/20 Page 11 of 11




         7.     No later than the final conclusion of the case, I will return all Confidential

Material and summaries, abstracts, and indices thereof which come into my possession, and

documents or things which I have prepared relating thereto, to counsel for the party for whom I

was employed or retained.

         I declare under penalty of perjury that the foregoing is true and correct.

Dated:
                                                                    [Name]




                                                  11
